Citation Nr: 1508694	
Decision Date: 02/27/15    Archive Date: 03/11/15

DOCKET NO.  12-27 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for right ear hearing loss. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Hoeft, Counsel



INTRODUCTION

The Veteran served on active duty from October 1998 to February 1999, August 2004 to November 2006, and May 2007 to July 2008.  There is also documentation in the claims file indicating that the Veteran was on active duty for a period commencing January 2012. 

This matter comes to the Board of Veterans' Appeals (Board) from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia. 

The Veteran withdrew his request for a Board hearing in an April 2013 communication.  

The Veteran has submitted evidence that has not yet been considered by the RO.  In this regard, the Board may consider this evidence in the first instance because the Veteran has waived initial RO consideration thereof. See 38 C.F.R. § 20.1304(c) (2014).

FINDING OF FACT

Resolving reasonable doubt in favor of the Veteran, right ear hearing loss is as likely as not related to his active military service. 


CONCLUSION OF LAW

Resolving all doubt in favor of the Veteran, service connection for right ear hearing loss is established. 38 U.S.C.A. §§ 1110, 1112, 1113, 1154, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

Considering the favorable outcome detailed below, VA's fulfillment of its duties to notify and assist need not be addressed at this time. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).

Service Connection 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2014).  Service connection may be granted for a disease diagnosed after service discharge when all the evidence establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) (2014).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology. Barr v. Nicholson, 21 Vet. App. 303 (2007).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology. Whether lay evidence of in-service incurrence is to establish service connection depends on the circumstance, including the type of disorder claimed. 38 C.F.R. § 3.303(b).  The theory of continuity of symptomatology is applicable only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013).

The requirements for service connection for hearing loss as defined in 38 C.F.R. § 3.385 need not be shown by the results of audiometric testing during a claimant's period of active military service in order for service connection to be granted.  The regulation does not necessarily preclude service connection for hearing loss that first met the regulation's requirements after service. Hensley v. Brown, 5 Vet. App. 155 (1993).  Thus, a claimant who seeks to establish service connection for a current hearing disability must show, as is required in a claim for service connection for any disability, that a current disability is the result of an injury or disease incurred in service, the determination of which depends on a review of all the evidence of record, including that pertinent to service. 38 U.S.C.A. §1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2014); Hensley, 5 Vet. App. at 159-60. 

Service connection for sensorineural hearing loss may be granted if the disability becomes manifest to a compensable degree within one year following separation from active military service. See 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2014).

Hearing loss will be considered to be a disability when the auditory threshold in any of the frequencies is 500, 1000, 2000, 3000 or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 2000, 3000 or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385 (2014).

Under applicable criteria, VA shall consider all lay and medical evidence of record in a case with respect to benefits under laws administered by VA. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



Factual Background and Analysis 

The Veteran claims that he incurred right ear hearing loss due to exposure to acoustic trauma during his third period of active duty service in Iraq (from May 2007 to July 2008).  He has competently related a significant history of noise exposure due to a blast injury and rocket/mortar attacks in 2008, consistent with his duties as a Special Forces Medical Sergeant. See DD Form 214.  He asserts that right ear hearing loss is related thereto and offers a history of decreased right ear hearing acuity in and since his service in 2008. 

The Board notes that the Veteran is currently service-connected for benign paroxysmal positional vertigo and tinnitus based on his confirmed exposure to Improvised Explosive Devices (IEDs) and rocket and motor attacks. See August 2011 Rating Decision.  In this regard, a June 2008 post-deployment questionnaire reflected that the Veteran sustained injuries from at least 5 blasts, a blow to the head, and a fall during his 2008 deployment to Iraq.  The Veteran reported symptoms of ringing in ears, dizziness, headaches, and balance problems at the time of the reported injuries, and current symptoms of ringing in ears and balance and memory problems.  The Veteran also endorsed frequent exposure to loud noises and excessive vibration on his post-deployment health assessment.  A May 2008 post-deployment audiogram reflected normal hearing in the right ear. 

Following separation from service in July 2008, the Veteran presented to the VAMC Audiology Clinic in April 2009 with complaints of worsening right ear hearing loss since sustaining a blast injury/exposure to mortar/rocket blasts in April 2008.  Audiometric testing revealed moderate mixed hearing loss, rising to normal at 2kHz only.  The speech discrimination score for the right ear was 92 percent.  A hearing aid for the right ear was recommended once ENT had exhausted all other treatment options.  

Private and VA audiology examinations and treatment records dated from 2010 to the present reflect ongoing treatment and complaints for right ear hearing loss.  Histories provided by the Veteran in those examinations and treatment records are consistent to the extent that they establish an onset of right ear hearing loss in 2008 following acoustic injury in Iraq. See, e.g., VA/QTC Examination, October 2010; February 2012 Letter from Dr. D.F., M.D.; January 2013 Statement from S.S., A.N.P., D.N.P., and April 2014 Letter from Dr. J.C. 

A January 2012 Physical Profile report from the Veteran's most recent period of active duty reflects that he was placed on a permanent profile for hearing loss. 

Based on the evidence outlined above, the Board finds that service connection for hearing loss of the right ear is warranted.  

As an initial matter, the evidence establishes that the Veteran has a right ear hearing loss disability which meets the criteria set forth under 38 C.F.R. § 3.385. See, e.g., VA/QTC Examination, October 2010.  

Further, the post-deployment STRs, along with the Veteran's competent statements concerning acoustic injury, establish that he was exposed to acoustic trauma as a result of multiple blast injuries and rocker/mortar attacks during service.  

With respect to the final element of service connection, namely, nexus, the Board notes that the record contains several speculative private etiology opinions as well as a negative VA opinion.  In this case, the Board finds that the claim for service connection for right ear hearing loss can be granted pursuant to the provisions of 38 C.F.R. § 3.303(b)(pertaining to continuity of symptomatology).  Accordingly, the Board finds no reason to further address the private and VA etiology opinions mentioned above. 

With respect to continuity of symptomatology under 38 C.F.R. § 3.303(b), STRs confirm that the Veteran complained of audiological problems following his 2008 deployment and blast injuries experienced therein.  Again, he is currently service-connected for vertigo and tinnitus based on the same in-service "injury."  The post-service VA records dated proximate to separation document complaints of right ear hearing loss since the in-service blast injuries, as well as clinical findings of right ear hearing loss (meeting the criteria under 38 C.F.R. § 3.385) as early as April 2009 (i.e., within one year of separation from service).  A January 2012 Physical Profile report also confirms ongoing issues with hearing loss during his most recent period of active duty service.  The remaining private and VA treatment records dated from 2010 to the present show ongoing complaints and treatment for right ear hearing loss stemming from in-service acoustic trauma.  With respect to the Veteran's competent statements concerning onset and continuity of right ear hearing loss, they have been entirely consistent with the service and post-service medical evidence outlined above, and the Board has no reason to doubt the credibility of his statements in this regard.  Based on the foregoing, the Board finds that there is sufficient evidence to show continuity of symptomatology under 38 C.F.R. § 3.303(b). 

In sum, given the current diagnosis of right ear sensorineural hearing loss, in addition to the credible history of confirmed in-service acoustic trauma without sufficient evidence of post-service intercurrent acoustic trauma, the credible lay evidence of right ear hearing loss, and other ear symptomatology in-service, the competent and credible lay evidence of continuous hearing loss symptoms since service, and the fact that hearing loss is observable by lay persons, and resolving doubt in the Veteran's favor, the Board concludes the evidence supports service connection for right ear hearing loss. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Clyburn v. West, 12 Vet. App. 296, 302 (1999) (establishing continuity of symptomatology under § 3.303(b) is an alternative method of satisfying the second and third Shedden/Caluza requirements). 


ORDER


Entitlement to service connection for right ear hearing loss is granted. 



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


